MEMORANDUM OPINION
                                         No. 04-10-00193-CV

                                            Larry C. NAIL,
                                               Appellant

                                                  v.

                 Rick GODWIN and Eagle’s Nest Christian Fellowship Church, Inc.,
                               n/k/a Summit Christian Center,
                                         Appellees

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-08066
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 20, 2010

AFFIRMED

           Larry Nail appeals the dismissal of his lawsuit against Eagle’s Nest Christian Fellowship

Church, Inc., n/k/a Summit Christian Center (“ENCF”) and its senior pastor Rick Godwin. The

dismissal order at issue, however, was entered in compliance with this court’s own order in In re

Godwin, 293 S.W.3d 742 (Tex. App.—San Antonio 2009, orig. proceeding). In that original

proceeding, we considered whether the trial court should have refrained from exercising

jurisdiction over Nail’s claims because each claim implicated church governance and discipline.
                                                                                      04-10-00193-CV


Id. at 750.   Based on our analysis, we conditionally granted ENCF’s petition for writ of

mandamus and ordered the trial court to dismiss the underlying lawsuit for lack of jurisdiction

based upon the ecclesiastical abstention doctrine. Id. The trial court complied with our order.

We now have before us the exact same case on appeal, except with a judgment of dismissal. In

two issues, Nail argues our prior decision was wrong and should be overruled. We disagree.

       Generally, a court of appeals is bound by its initial decision if there is a subsequent

appeal in the same case. Briscoe v. Goodmark Corp., 102 S.W.3d 714, 716 (Tex. 2003) (under

the law of the case doctrine, a question of law decided by an appellate court governs the case

throughout its subsequent stages of litigation); Hudson v. Wakefield, 711 S.W.2d 628, 630 (Tex.

1986) (“The doctrine is based on public policy and is aimed at putting an end to litigation.”).

Thus, in a subsequent appeal, instructions given to a trial court in the first appeal will ordinarily

be enforced. Wall v. Wall, 143 Tex. 418, 186 S.W.2d 57, 58 (1945). However, a court of

appeals may re-visit its original decision when the appellate court concludes, on the second

appeal, that its original decision was “clearly erroneous.” Briscoe, 102 S.W.3d at 716-17. We

find no such error. Here, the record before the court has not changed. The parties and issues are

the same. No new evidence has been developed, no new law has been decided, and Nail asserts

no new arguments. Cf. id. at 717 (court has some discretion to revisit a prior decision if clearly

erroneous or based on an incomplete record); In re Estate of Chavana, 993 S.W.2d 311, 315

(Tex. App.—San Antonio 1999, no pet.) (dicta in prior decision reversing and remanding case to

trial court without instructions was called into question by intervening and controlling higher

court decision). Accordingly, we affirm the trial court’s dismissal of Nail’s lawsuit.

                                                      Phylis J. Speedlin, Justice




                                                -2-